      Case 2:05-cr-02118-SAB    ECF No. 213   filed 01/22/21     PageID.998 Page 1 of 8



 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT

 2                                                             EASTERN DISTRICT OF WASHINGTON



 3                                                              Jan 22, 2021
                                                                    SEAN F. MCAVOY, CLERK
 4
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                       Plaintiff,                No. 2:05-CR-02118-SAB-1
10        v.
11 SANTOS PETER MURILLO,                           ORDER GRANTING
12                      Defendant.                 DEFENDANT’S PETITION FOR
13                                                 WRIT OF ERROR CORAM
14                                                 NOBIS
15
16        Before the Court is Defendant’s Petition for Writ of Error Coram Nobis,
17 ECF No. 196. The motion was considered without oral argument. The Government
18 is represented by Thomas Hanlon and Defendant is represented by Jason Carr.
19 Defendant requests that the Court vacate his conviction for felon in possession of a
20 firearm, arguing that he was actually innocent of the charge under new caselaw.
21 The Government argues the motion should be denied because the motion does not
22 address the other charge in this case—possession of a firearm in furtherance of a
23 drug trafficking crime—and because Defendant fails to meet the high standard for
24 the writ of error coram nobis. Having reviewed the briefing and the applicable
25 caselaw, the Court grants the motion.
26                                         Facts
27        Defendant is currently an inmate at FCI Cumberland on charges out of the
28 Western District of Washington; the instant motion arises out of charges he faced
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 1
      Case 2:05-cr-02118-SAB   ECF No. 213    filed 01/22/21   PageID.999 Page 2 of 8



 1 in this District in 2004 and 2005. The sentence in this case—including the term of
 2 supervised release—is complete. See United States v. Murillo, 2:16-CR-135-RSL
 3 (W.D. Wash.).
 4        In 1998, Defendant pled guilty in Washington state court to one count of
 5 harassment and one count of unlawful possession of a firearm in the second
 6 degree. United States v. Murillo, 422 F.3d 1152, 1153 (9th Cir 2005). Under
 7 Washington law, both counts were considered Class C felonies and carried a
 8 maximum sentence of five years’ imprisonment. Id. However, based on
 9 Washington’s mandatory sentencing guidelines, the maximum Defendant could
10 have been sentenced on either charge was twelve months. Id. Defendant was
11 sentenced to ten months, to be served concurrently, for both charges.
12        In 2004, Defendant was arrested again and charged as a felon in possession
13 of a firearm in the Eastern District of Washington, relying on the 1998 convictions
14 to prove his status as a felon. Id. On a motion to dismiss the indictment, Defendant
15 argued that he had not been convicted of any felonies prior to 2004 because the
16 sentencing guidelines on his state convictions had a mandatory maximum sentence
17 of twelve months. Id. The district court agreed and dismissed the indictment.
18 However, the Government appealed, and the Ninth Circuit reversed the dismissal.
19 In so doing, the Circuit held that, because Defendant faced a statutory maximum of
20 more than a year, he was a felon, regardless of what sentence he actually faced
21 under the state’s mandatory sentencing guidelines. Id.
22        The case was remanded back to the district court. However, the 2004
23 charges were dismissed due to speedy trial issues. In 2005, the Government filed a
24 new indictment, charging Defendant with possession of a firearm in furtherance of
25 a drug trafficking crime under 21 U.S.C. § 924(c) as well as the same felon in
26 possession of a firearm charge as in 2004. See ECF No. 196-1 at 1. Defendant later
27 entered into a plea agreement, pleading guilty to both the 2004 and 2005 charges.
28 ECF No. 196-2. Pursuant to the plea agreement, Defendant was sentenced to 60
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 2
     Case 2:05-cr-02118-SAB     ECF No. 213    filed 01/22/21   PageID.1000 Page 3 of 8



 1 months imprisonment on Count 1 and 51 months imprisonment to be served
 2 consecutively on Count 2, followed by three years of supervised relief. ECF No.
 3 196-1 at 3. Defendant later filed a § 2255 motion to vacate his sentence, which was
 4 denied. United States v. Murillo, 484 Fed. Appx. 201 (9th Cir. 2012).
 5        In 2019, the Ninth Circuit expressly overruled Murillo, holding that a person
 6 is a felon only if the actual maximum term of imprisonment a defendant could
 7 receive under a state’s mandatory sentencing regime was more than one year.
 8 United States v. Valencia-Mendoza, 912 F.3d 1215 (9th Cir. 2019). Also in 2019,
 9 the United States Supreme Court held that a person must know their status as a
10 person prohibited from possessing a firearm in order to be convicted under 18
11 U.S.C. § 922(g). Rehaif v. United States, 139 S. Ct. 2191 (2019); United States v.
12 Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019).
13                                    Legal Standard
14        The writ of error coram nobis is an old, little used, and rarely granted form
15 of relief. A district court’s power to issue the writ derives from the All Writs Act,
16 29 U.S. § 1651(a). United States v. Morgan, 436 U.S. 502, 506-07 (1954). The writ
17 is available to vacate an unlawful conviction when a defendant is no longer in
18 custody for a conviction and has completed all aspects of the sentence, including a
19 term of supervised release. Morgan, 346 U.S. at 511; United States v. Walgren,
20 885 F.2d 1417, 1420 (9th Cir. 1989).
21        To qualify for coram nobis relief, a petitioner must establish that (1) a more
22 usual remedy is not available; (2) valid reasons exist for not attacking the
23 conviction earlier; (3) adverse consequences exist from the conviction sufficient to
24 satisfy the case or controversy requirement of Article III; and (4) the error is of the
25 most fundamental character. Hirabayashi v. United States, 828 F.2d 591, 604 (9th
26 Cir. 1987). It is presumed that the underlying proceedings were correct, and the
27 petitioner has the burden of satisfying each element. Morgan, 346 U.S. at 512;
28 United States v. Riedel, 496 F.3d 1003, 1006 (9th Cir. 2007). Failure to meet any
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 3
     Case 2:05-cr-02118-SAB    ECF No. 213      filed 01/22/21   PageID.1001 Page 4 of 8



 1 one of the requirements is fatal and grounds to deny the writ. Matus-Leva v. United
 2 States, 287 F.3d 758, 760 (9th Cir. 2002).
 3                                      Discussion
 4        Defendant argues that his guilty plea in this case was not voluntary–he states
 5 that he only pled guilty because he was “looking at 27 years” if he went to trial and
 6 that he could not knowingly have pled guilty to being a felon in possession of a
 7 firearm when he was not actually a felon at the time. He thus argues his conviction
 8 for felon in possession of a firearm should be vacated. In response, the
 9 Government argues the motion should be denied because (1) Defendant is in
10 custody and therefore a more usual remedy is available; (2) he has failed to show
11 that adverse consequences exist because of his guilty plea and convictions in this
12 case; and (3) he had no valid reason for not attacking the conviction earlier.
13     1. Whether a More Usual Remedy is Available
14        Defendant must first show that there is no more usual remedy available to
15 him to challenge his conviction. Ordinarily, if a person seeking coram nobis relief
16 is in custody, they cannot seek coram nobis relief because the more usual remedy
17 of habeas corpus is available. See Matus-Leva, 287 F.3d at 761. The Government
18 argues that Defendant should have sought relief through habeas corpus because he
19 is “in custody.” However, Defendant is not actually “in custody” for purposes of
20 this case. Defendant is currently incarcerated on a sentence from the Western
21 District of Washington, but he completed his term of imprisonment and supervised
22 release prior to being sentenced in that case. See United States v. Murillo, No.
23 2:16-CR-113-JLR, ECF Nos. 115 (“The Government’s motion to dismiss the
24 supervised release violation in CR15-135RSL is granted; no further sanctions to be
25 imposed on the supervised release violation.”), 116 (judgment); United States v.
26 Murillo, No. 2:16-CR-135-RSL (supervised release transfer closed).
27        So, although Defendant is technically “in custody,” he is not “in custody” on
28 these charges and therefore cannot challenge his conviction via habeas corpus or
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 4
     Case 2:05-cr-02118-SAB     ECF No. 213    filed 01/22/21   PageID.1002 Page 5 of 8



 1 direct appeal. See United States v. Kwan, 407 F.3d 1005, 1011 (9th Cir. 2005),
 2 abrogated in part on other grounds by Padilla v. Kentucky, 559 U.S. 356 (2010)
 3 (noting that petitioner had served his full sentence and therefore was not “in
 4 custody”). Indeed, it does not matter whether Defendant could have raised the
 5 arguments here in a prior, more usual remedy, as such a requirement would render
 6 the second element of coram nobis irrelevant. Kwan, 407 F.3d at 1012.
 7 Accordingly, Defendant satisfies the first element.
 8     2. Whether Valid Reasons Exist for Not Attacking the Conviction Earlier
 9        Defendant argues that he did not have a valid reason for attacking his
10 conviction earlier because the caselaw on which he relies was not issued until
11 2019. In response, the Government argues he should have raised these arguments
12 in his 2012 habeas petition or on direct appeal. The Government also argues that
13 the new caselaw relied on by Defendant—Rehaif and Valencia-Mendoza—have no
14 bearing on his § 924(c) conviction. However, because that law was not available to
15 Defendant at the time of his direct appeal or his 2012 habeas petition, he had a
16 valid reason for not attacking the conviction earlier. Furthermore, Defendant is
17 only seeking the writ with regards to his felon in possession charge, so it is
18 irrelevant whether Rehaif and Valencia-Mendoza have any bearing on the charge
19 of possession of a firearm in furtherance of a drug trafficking crime. Accordingly,
20 Defendant satisfies the second element.
21     3. Whether Adverse Consequences Exist from the Conviction Sufficient to
22        Satisfy Article III
23        Defendant argues that he has suffered adverse consequences from his guilty
24 plea and convictions in this case in the form of sentencing enhancements in his
25 Western District of Washington case. He also argues in reply that courts have
26 recognized repeatedly that any conviction for a crime of which a person is actually
27 innocent is in itself an adverse consequence. The Government argues that the
28 potential effect of a conviction on some future conviction is not a direct
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 5
     Case 2:05-cr-02118-SAB    ECF No. 213    filed 01/22/21   PageID.1003 Page 6 of 8



 1 consequence of a guilty plea and is therefore not an “adverse” consequence for
 2 purposes of coram nobis relief.
 3        A criminal case is moot for purposes of coram nobis relief only if it is shown
 4 that there is no possibility that any collateral legal consequences will be imposed
 5 on the basis of the challenged conviction. Hirabayashi, 828 F.3d at 606. Any
 6 judgment of misconduct has consequences for which one may be legally or
 7 professionally accountable. Id.; see also Holloway v. United States, 339 F.2d 731,
 8 732-33 (9th Cir. 1968) (noting that the possibility of a heavier sentence for
 9 subsequent convictions after making an allegedly involuntary guilty plea
10 constituted adverse consequences sufficient to satisfy Article III). The burden is on
11 the Government to show there are no collateral consequences stemming from a
12 criminal conviction. Holloway, 339 F.2d at 733. However, where a defendant is
13 actually innocent or unlawfully convicted of a crime, courts presume that adverse
14 consequences flow from that conviction. See, e.g., United States v. Zalapa, 509
15 F.3d 1060, 1064-65 (9th Cir. 2007); Walgren, 885 F.2d at 1421.
16        Despite the Government’s argument to the contrary, collateral consequences
17 like the ones cited by Defendant are sufficient to create adverse consequences to
18 satisfy Article III. As a consequence of the conviction in this case, Defendant faces
19 the risk of higher sentences if he were to re-offend, and has in fact faced such
20 consequences. Furthermore, Defendant was actually innocent of being a felon in
21 possession of a firearm in 2004 and 2005. As recognized by the Ninth Circuit in
22 Valencia-Mendoza—which overturned the case for which Defendant was the
23 namesake—a person is not a felon if, under a state’s mandatory sentencing
24 guidelines, he does not actually face a sentence of longer than one year. That is the
25 exact situation we have here. Accordingly, Defendant has satisfied the third
26 element.
27 //
28 //
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 6
     Case 2:05-cr-02118-SAB     ECF No. 213    filed 01/22/21   PageID.1004 Page 7 of 8



 1     4. Whether the Error is of the Most Fundamental Character
 2        Defendant finally argues that the error here is of a fundamental nature
 3 because he was not a “felon” at the time he pled guilty to being a felon in
 4 possession of a firearm and that he is factually innocent as a result of intervening
 5 changes in the law. He also argues that his guilty plea was not voluntary and
 6 intelligent because he neither admitted nor did the Government prove that he knew
 7 of his status as a person prohibited from possessing a firearm as required by
 8 Rehaif. He argues that his guilty plea was therefore involuntary and violated his
 9 due process rights. The Government argues that Defendant fails to address how the
10 intervening change in law in Rehaif and Valencia-Mendoza has any bearing on his
11 guilty plea as a whole.
12        A guilty plea is constitutionally valid only insofar as it is voluntary and
13 intelligent. Bousley v. United States, 523 U.S. 614, 618 (1998). It must contain
14 acknowledgement that all elements of the charged crime have either been admitted
15 by the defendant or proved by the Government. United States v. McCelland, 941
16 F.2d 999, 1002-03 (9th Cir. 1991) (granting coram nobis relief where the
17 government was never required to prove an essential element of the charged
18 offense). An involuntary or unintelligent guilty plea constitutes fundamental,
19 structural error. See United States v. Gary, 954 F.3d 194, 205-06 (4th Cir. 2020)
20 (finding a per se structural error in a guilty plea lacking the Rehaif knowledge
21 element). Although federal due process requires the trial court to inform a criminal
22 defendant of the direct consequences of a plea, the court need not advise him of all
23 possible collateral consequences, including the possibility of an enhanced sentence
24 in a future conviction. United States v. Brownlie, 915 F.2d 527, 528 (9th Cir.
25 1990).
26        Although at first blush it appears that Defendant relies on the fact that he has
27 since had enhanced sentences as a result of his earlier guilty plea, the real thrust of
28 his argument is that his guilty plea to felon in possession of a firearm was not
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 7
     Case 2:05-cr-02118-SAB     ECF No. 213     filed 01/22/21   PageID.1005 Page 8 of 8



 1 voluntary or intelligent. He did not admit nor did the Government prove that he
 2 knew he was prohibited from possessing a firearm in 2004. Furthermore,
 3 Defendant in fact was not prohibited from possessing a firearm in 2004 because he
 4 was not a felon at that time. That Defendant served nearly four years imprisonment
 5 for a crime that he was actually innocent of—a conclusion Judge Nielsen reached
 6 in this case nearly two decades ago, only to be reversed by the Ninth Circuit, which
 7 would then reverse itself soon after—and on the basis of a deficient guilty plea is
 8 an error of a most fundamental nature.
 9        Accordingly, IT IS HEREBY ORDERED:
10        1. Defendant’s Petition for Writ of Error Coram Nobis, ECF No. 196, is
11 GRANTED.
12        2. The conviction for Count 2, Felon in Possession of a Firearm in violation
13 of 21 U.S.C. § 922(g), is VACATED. The conviction for Count 1, Possession of a
14 Firearm in Furtherance of a Drug Trafficking Crime in violation of 21 U.S.C.
15 § 924(c), remains.
16        3. The Court further directs the parties to file briefing no later than
17 February 22, 2021 indicating whether an amended judgment should be entered
18 and, if so what information should be adjusted.
19        IT IS SO ORDERED. The District Court Executive is hereby directed to
20 enter this Order and provide copies to counsel AND pro se Defendant.
21        DATED this 22nd day of January 2021.
22
23
24
25
26                                                      Stanley A. Bastian
27                                             Chief United States District Judge
28
     ORDER GRANTING DEFENDANT’S PETITION FOR WRIT OF ERROR
     CORAM NOBIS * 8
